553 F.2d 1008
Marvin MELTZER, Individually and as father and next friendof David Meltzer, et al., Plaintiffs-Appellants,v.BOARD OF PUBLIC INSTRUCTION OF ORANGE COUNTY, FLORIDA, etc.,et al., Defendants-Appellees.
No. 75-1423.
United States Court of Appeals,Fifth Circuit.
May 25, 1977.

Jerome J. Bornstein, Orlando, Fla., for plaintiffs-appellants.
William M. Rowland, Jr., John W. Bowen, Orlando, Fla., for defendants-appellees.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion March 11, 1977, 5 Cir., 1977, 548 F.2d 559).
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.